UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                              No. 97-7203



DAVID WAYNE HEAD,

                                             Petitioner - Appellant,

          versus


DONALD R. GUILLORY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-97-152-AM)


Submitted:   March 12, 1998                 Decided:   March 24, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David W. Head, Appellant Pro Se. Robert H. Anderson, III, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 1997). We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we grant leave

to proceed in forma pauperis, deny a certificate of appealability,
and dismiss the appeal on the reasoning of the district court. Head
v. Guillory, No. CA-97-152-AM (E.D. Va. July 28, 1997). Because we

find that the state court properly applied Virginia law to Appel-

lant's claims of an unknowing and unintelligently entered guilty

plea and ineffective assistance of counsel, we dismiss the appeal
of these claims as meritless. See Anderson v. Warden, 281 S.E.2d

885 (Va. 1981). We also dismiss Appellant's claim that the district

court should have held an evidentiary hearing because the motions,
files, and record adequately demonstrate that Appellant is not en-

titled to relief. See Fontaine v. United States, 411 U.S. 213, 215

(1973). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                         DISMISSED




                                2